Citation Nr: 0938687	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The claimant/appellant alleges he had World War II service 
with the United States Armed Forces in the Philippines.  This 
matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a January 2003 decisional letter from the Manila 
RO.  In a decision issued in February 2004, the Board denied 
the appellant veteran status.  The appellant appealed that 
decision to the Court (where he was represented by another 
Veterans' Service Organization).  In August 2005, the Court 
issued an order that vacated the February 2004 Board decision 
and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the August 2005 
Joint Motion by the parties.  In January 2006 and October 
2007, the Board remanded the case for development in 
accordance with the Joint Motion.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the U.S. 
Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  October 2002, March 2006, and May 2009 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Palor v. Nicholson, 21 Vet. App. 325 (2007), the March 
2006 letter advised the appellant of the information or 
evidence necessary to prove the element of veteran status.  
He has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The RO sought certification of the appellant's military 
service in December 2002.  Pursuant to the instructions 
outlined in the August 2005 Joint Motion, the RO sought re-
certification of his military service in December 2007 and in 
June 2009.  Since then, he has not submitted any further 
evidence suggesting that re-certification of his service/non-
service is necessary.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The appellant contends he had active service with a 
Philippine guerilla unit from February 28, 1943 to June 21, 
1946.  In his September 2002 VA Form 21-526, Application for 
Compensation and/or Pension (Claim Form), he listed his full 
name as [redacted], and indicated that his service 
number and birthplace were [redacted] and Baoco, Mountain 
Province, respectively.  He has also submitted an "Affidavit 
for Philippine Army Personnel" (PA AGO Form 23), dated in 
March 1946, which lists his name as [redacted], 
service number as [redacted], birthplace as San Gabriel, La 
Union, and indicates he served in the United States Armed 
Forces, Far East-guerrilla with "G" Company, 2nd Battalion, 
23rd Infantry.  

In December 2002, the National Personnel Records Center 
(NPRC) certified that [redacted], service number 
[redacted], birthplace Baoco, Mountain Province, Philippines, had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

This case is before the Board on remand from the Court 
pursuant to an August 2005 Court Order incorporating the 
August 2005 Joint Remand by the parties.  The Joint Motion 
noted that the NPRC's December 2002 certification was based 
on information that the appellant provided in his September 
2002 Claim Form, which is different from the information 
contained in his PA AGO Form 23.  As such, a re-certification 
based on all available names, service numbers, and 
identifying information was necessary.  Pursuant to these 
instructions, the RO sought re-certification of the 
appellant's military service.  

In November 2007, the RO submitted a request through the 
Personnel Information Exchange System (PIES) for verification 
of the appellant's alleged service from February 28, 1943 to 
June 21, 1946 under the following identifying information: 
[redacted], service number [redacted], born in San 
Gabriel, La Union, or [redacted], service number 
[redacted], born in Baoco, Mountain Province, Philippines.  In 
December 2007, the Records Management Center (RMC) replied 
that they could not identify a record for this person.  They 
also noted that PIES was not used to request or reply to 
information for Philippine Army service, and instructed that 
if the claimant was a Philippine guerilla or member of the 
Philippine Army, then a request for verification should be 
mailed to the NPRC.  

In May 2009, the RO mailed to the NPRC a request for 
verification of the appellant's alleged service from February 
28, 1943 to June 21, 1946 under the following identifying 
information: [redacted], service number [redacted], 
born in San Gabriel, La Union, or [redacted], 
service number [redacted], born in Baoco, Mountain Province, 
Philippines.  In June 2009, the NPRC certified that [redacted] 
[redacted], service number [redacted], birthplace San Gabriel, 
La Union, had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  [The Board 
notes that while the NPRC did not respond to the RO's May 
2009 request for verification of the appellant's service 
under the name [redacted], service number [redacted], 
birthplace Baoco, Mountain Province, Philippines, the NPRC 
had already provided a certification based upon this same 
information in December 2002; therefore, a re-certification 
was not necessary.]

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§  1110, 1521.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The appellant has not submitted any documents that would meet 
the first requirement of 38 C.F.R. § 3.203(a); he has not 
submitted a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether he served in the 
U.S. Armed Forces in the Philippines (and specifically 
whether he had guerrilla service as alleged).  Based on the 
two different sets of information in the appellant's 
September 2005 Claim Form and March 1946 PA AGO Form 23, in 
December 2002 and in June 2009, the NPRC certified that he 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  These certifications are 
binding on VA; VA has no authority to change or amend the 
findings.  Duro, 2 Vet. App. at 530.  If a change of service 
department certification is what the appellant seeks, his 
remedy lies with the service department and not with VA.

The appellant has provided no further evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


